 

Case 2:21-mj-00080-VCF Document 2 Filed 01/21/21 Page 1 of PER 18 U.S.C. 3170

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY: [[] INFORMATION [[] INDICTMENT [xX] COMPLAINT CASE NO.
2:2.1-MJ-00080-VCF
Matter Sealed: | Juvenile CI Other than Juvenile USA vs. i oe
Cl Pre-Indictment Plea CT Superseding C] Defendant Added CODY WYATT MAZON
TY Defendant: ne
Indictment —{_] Charges/Counts Added FILED ————RECENVEB
Information ENTERED SERVED ON
Name of District Court, and/or Judge/Magistrate Location (City) Address: COUNSEL/PARTIES OF RECORD
UNITED STATES DISTRICT CouRT DISTRICT OF NEVADA __
DISTRICT OF NEVADA Divisional Office JAN 21 2021
Name and Office of Person AYLIN ALEXANDER
Furnishing Informationon  [CJu.s. Atty Llotheru.s. Agency rogue LS District COURT
THIS FORM Phone No. interpretel Required "pibyaterie NEVADA
Ns atemey RACHEL KENT, SAUSA BY: oe
U.S. Att ’ :
{if assigned). Birth Male EJ Alien
SROCEEDING Date TC Female (if applicable)
Name of Complainant Agency, or Person (& Title, If any)
NATIONAL PARK SERVICE Social Security Number
person is awaiting trial in another Federal or State Court
(give name of court) DEFENDANT

 

 

this person/proceeding transferred from another district
per (circle one)FRCrP 20, 21 or 40. Show District

O

 

this is a reprosecution of charges
previously dismissed which were
dismissed on motion of:

C U.S. Atty Oo Defense

C

 

 

 

Issue: [_] Warrant Summons

Location Status:

Arrest Date or Date Transferred to Federal Custody

| Currently in Federal Custody

CJ Currently in State Custody
i Writ Required

 

 

SHOW
[[] this prosecution relates to a DOCKET NO. Cj} Currently on bond
pending case Involving this same -
defendant. (Notice of Related -] Fugitive
Case must still be filed with the
Clerk.)
CO prior proceedings or appearance(s} wa 5 NG. E Defense Counsel (if any):
before U.S. Magistrate Judge .
regarding this defendant were '
racorded under CL] FPD [] CJA [(] RET'D
Placo of C] Appointed on Target Letter
ace o fark
offense [ County c

 

 

LJ This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts 3

 

 

 

 

 

 

 

 

 

Title & Section/Offense Level a isd.

Set (Pathe 1 Mrccmeonete ny Relewr= 4 Description of Offense Charged Felony/Misd

1 36 C.F.R. Section 4.23(a)(1) Operating a Motor Vehicle while Under the Influence of fs Fey manor
Felony

Alcohol Misdemeanor

2 36 C.F.R. Section 4.23(a)(2) Operating a Motor Vehicle with a BAG of 0.08 Grams or frccry
. Felony

Higher Misdemeanor}

3 36 C.F.R. Section 4.22(b)(3) Failure to Maintain Control x Misdemeanor

 

 

 

 

 

 
